Title: To James Madison from Thomas Bulkeley, 5 February 1802
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon 5 Febry 1802
					
					I have the honor to enclose a petition made in the Name of the Captains of eight American vessels arrived the 3 Inst: with its translation, done in order to aleveate the Quarantine & which you will see notwithstanding the very favorable information given has no effect in aleveating the oppressive detention.
					I shall however in a few days renew my solicitation in hopes of better success & have the honor to be with the greatest respect Sir Your most humble & Obedient Servant
					
						Thomas Bulkeley
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
